UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ASSET BASED VALUE CORP.,

                                       Plaintiff,

                        v.

 RICHARD SHULMAN,                                                      18 Civ. 8123 (PAE)

                                       Defendant.                            ORDER



PAUL A. ENGELMAYER, District Judge:

       On February 25, 2020, the Eric M. Zim, Esq., as duly appointed referee, submitted a

Referee’s Report of Surplus Monies. Dkt. 33 (“Report”). On March 30, 2020, the Court so-

ordered the Report. Dkt. 34. Upon review by the Court’s finance unit, however, there appear to

be two deficiencies with the Report requiring correction.

       First, the amount paid into the Court was $421,022.35, and not the $424,007.35 stated in

the Report. Compare Report at 2 (“I paid into court to the credit of this action $424,007.35 as

surplus monies”), with Dkt. 19 at 2 (referee stating that he would “deposit the balance of surplus

monies ($421,022.35) with the Clerk of Court”). The difference of $2,985 between these

numbers—which appears to be the amount of the referee fee approved by the Court—creates

error in the Report’s subsequent breakdown of surplus funds.

       Second, the funds are currently being held in the Court Registry Investment System

(“CRIS”), and there is no language in the Report regarding the disposition of any interest that has

accrued. Any order disbursing funds from CRIS should set forth the disposition of any interest.
Relatedly, the financing unit requires remittance addresses and taxpayer information for the

interest recipient, which the referee must provide after filing a corrected report.

       Accordingly, the Court vacates, nunc pro tunc, its March 30 order approving the Report.

The Court directs the referee to file a corrected report by April 9, 2020, at 5 p.m.



       SO ORDERED.

                                                              PaJA.�
                                                              ____________________________
                                                              Paul A. Engelmayer
                                                              United States District Judge


Dated: April 2, 2020
       New York, New York




                                                  2
